Citation Nr: 1043998	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-19 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residuals of prostate cancer.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from 
December 1954 to June 1980.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a July 2007 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma 
(the RO).  In that decision, the RO granted the Veteran's 
service-connection claim for prostate cancer residuals, rated 
noncompensably (zero percent) disabling.  The Veteran disagreed 
with this initial rating and perfected an appeal as to this 
issue.

In a subsequent June 2008 rating decision, the RO increased the 
Veteran's disability rating for his prostate cancer residuals 
from 0 to 10 percent, effective one year prior to the date the 
Veteran filed his initial claim, October 5, 2005.  The Veteran 
has not indicated satisfaction with this rating.  Thus, the issue 
remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a Veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending appeal 
as to that issue is not abrogated].  

In August 2010, the Board remanded the Veteran's claim to provide 
him with an opportunity to provide oral testimony in support of 
his claim at a VA Travel Board hearing.  The Veteran was 
scheduled for such a hearing, but the Veteran submitted an 
October 2010 statement indicating that he no longer wished to 
attend a hearing.  The hearing request accordingly has been 
withdrawn.  See 38 C.F.R. § 20.702(e) (2010).  

Therefore, the Board finds that its remand instructions have been 
substantially complied with, and thus, the Board may proceed in 
adjudicating the Veteran's claims.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998) (where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  

The Board notes that the Veteran has alleged inability to retain 
employment due, partly, to his service-connected residuals of 
prostate cancer.  See e.g. the Veteran's October 2007 statement.  
Such a claim has not been developed by the RO.  However, in Rice 
v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of 
Appeals for Veterans Claims (the Court) held that a TDIU claim is 
part of an increased rating claim when such claim is raised by 
the record.  As such, the issue is now properly before the Board.  
See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 
(1996).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of prostate cancer 
symptomatology include daily urination at intervals of 
approximately two hours.  There is no evidence of (1) leakage 
requiring the wearing of absorbent materials that must be changed 
two to four times per day, (2) leakage requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times per day, (3) daytime voiding 
intervals less than one hour or awakening to void five or more 
times per night or (4) urinary retention requiring intermittent 
or continuous catheterization.

2.  The competent evidence of record does not show that the 
Veteran's service-connected residuals of prostate cancer are so 
exceptional or unusual that referral for extraschedular 
consideration by the designated authority is required.



CONCLUSIONS OF LAW

1.  The criteria for an initial 20 percent evaluation for 
service-connected residuals of prostate cancer have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.321, 4.115(a), Diagnostic Code 7528 (2010).

2.  The criteria for referral of the Veteran's service-connected 
residuals of prostate cancer for consideration on an extra-
schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the Veteran's claims for increased ratings.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The Veteran's claim arises from a granted claim of service 
connection.  The Court observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements in initial ratings cases.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim, a letter 
dated in November 2006 fully satisfied the duty to notify 
provisions concerning his claims for service connection.  He was 
informed of the types of evidence that could substantiate his 
claim, such as medical records or lay statements regarding 
personal observations.  He was asked to provide information as to 
where he had been treated for his prostate cancer residuals and 
informed that VA was responsible for obtaining any federal 
records, VA records, and a medical examination, if necessary.  

The Board notes that the Veteran was notified of how VA 
determines disability ratings and effective dates in the November 
2006 letter.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because the Veteran was provided adequate notice prior to the 
initial adjudication of his claim, there is no timing error of 
such notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004)

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service medical records and VA treatment records 
are in the file.  Additionally, private treatment records 
identified by the Veteran have been obtained and associated with 
the Veteran's claims file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2010).

The RO provided the Veteran with an appropriate VA Agent Orange 
examination in January 2007 and a QTC examination in July 2007.  
There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disability since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 
January 2007 VA examination report and the July 2007 QTC 
examination report are thorough and supported by VA outpatient 
treatment records.  

It is unclear whether the Veteran's VA claims file was reviewed 
by the January 2007 or July 2007 examiners.  In many instances, 
the Court has held that a failure to review the claims file 
renders a VA examination inadequate for rating purposes.  See, 
e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 932 (1992) ("The 
[VA] examiner should have the Veteran's full claims file 
available for review."), but see Snuffer v. Gober, 10 Vet. App. 
400, 403- 04 (1997) (review of claims file not required where it 
would not change the objective and dispositive findings made 
during a medical examination).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  However, the Court recently held in Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 301 (2008), that when VA undertakes to 
provide a medical examination or obtain a medical opinion, the 
relevant inquiry is whether "the examiner providing the report or 
opinion is fully cognizant of the claimant's past medical 
history."

Review of the January 2007 and July 2007 examination reports 
reflects that the Veteran's subjective complaints and the 
objective findings were recorded.  The examiners physically 
examined the Veteran, and rendered diagnoses and opinions 
consistent with the competent medical evidence of record.  As 
such, the Board finds that the January 2007 and July 2007 
examinations are adequate for VA rating purposes.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007); see also 38 C.F.R. § 4.2 
(2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Sanders v. Nicholson, 487 F.3d 881 (2007).

Increased ratings

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where a Veteran appeals the initial rating 
assigned for a disability when a claim for service connection for 
that disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the degree 
of disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether an 
[initial] rating on appeal was erroneous . . . ."  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained 
during the appeal period indicates that the degree of disability 
increased or decreased following the assignment of the initial 
rating, "staged" ratings may be assigned for separate periods 
of time based on facts found.  Id.

In this case, the Veteran is service-connected for the residuals 
of prostate cancer.  Pursuant to Diagnostic Code 7528 (2010), a 
100 percent evaluation is awarded for prostate cancer.  However, 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 100 
percent shall continue with a mandatory VA examination at the 
expiration of six months.  Any change in evaluation based upon 
that or any subsequent examination shall be subject to the 
provisions of 38 C.F.R. § 3.105(e).  If there has been no local 
reoccurrences or metastasis, any residuals are rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  See 
Diagnostic Code 7528 (Note 1) (2010).

Here, the Veteran underwent a radical prostatectomy in April 
1993, prior to the Veteran's claim.  The competent medical 
evidence of record reflects that the Veteran no longer has 
prostate cancer, and thus, he was initially rated on the 
predominant residuals under 38 C.F.R. § 4.115(a) as per 
Diagnostic Code 7528.  

Voiding dysfunctions are rated as urine leakage, frequency, or 
obstructed voiding.



The rating criteria for urine leakage are as follows:

A rating of 20 percent is assigned for leakage requiring 
the wearing of absorbent materials that must be changed 
less than two times per day.

A rating of 40 percent is assigned for leakage requiring 
the wearing of absorbent materials that must be changed two 
to four times per day.

A rating of 60 percent is assigned for leakage requiring 
the use of an appliance or the wearing of absorbent 
materials that must be changed more than four times per 
day.

The rating criteria for urinary frequency are as follows:

A rating of 10 percent is assigned for daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.

A rating of 20 percent is assigned for daytime voiding 
interval between one and two hours, or awakening to void 
three to four times per night.

A rating of 40 percent is assigned for daytime voiding 
interval less than one hour or awakening to void five or 
more times per night.

The rating criteria for obstructed voiding are as follows:

A rating of 0 percent is assigned for obstructive 
symptomatology with or without stricture disease requiring 
dilation one to two times per year.

A rating of 10 percent is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) Post void residuals greater than 150 cc. (2) 
Uroflowmetry, markedly diminished peak flow rate (less than 
10 cc/sec.). (3) Recurrent urinary tract infections 
secondary to obstruction. (4) Stricture disease requiring 
periodic dilation every two to three months.

A rating of 30 percent is assigned for urinary retention 
requiring intermittent or continuous catheterization.

See 38 C.F.R. § 4.115(a) (2010).  

The Veteran's residuals of prostate cancer are currently 
evaluated 10 percent disabling.  Review of the competent medical 
evidence of record reflects that the Veteran does not utilize 
absorbent material or require intermittent or continuous 
catheterization.  Accordingly, an increased evaluation is not 
appropriate in consideration of the criteria of urine leakage or 
obstructive voiding.  

However, review of the July 2007 QTC examination reflects that 
the Veteran urinates eight times during the day at intervals of 
approximately two hours and two times during the night at four-
hour intervals.  See the July 2007 QTC examination report.  

While the nighttime urination intervals fail to meet the criteria 
for a 20 percent evaluation for voiding frequency under 38 C.F.R. 
§ 4.115(a), the Board notes that these criteria are these 
criteria are disjunctive; only one of the elements must be met in 
order for an increased rating to be assigned.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) [use of the disjunctive "or" in a 
statutory provision meant that one condition listed in the 
provision must be met] compare Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met].  Accordingly, the Board finds that the 
Veteran's daytime urinary intervals, approximately every two 
hours, are consistent with the criteria for a 20 percent 
evaluation for urinary frequency as listed in 38 C.F.R. 
§ 4.115(a).  As such, the Board concludes that an initial 20 
percent evaluation for the Veteran's service-connected residuals 
of prostate cancer is appropriate.  

The Board notes that the competent medical evidence of record 
fails to reflect that the Veteran demonstrates the criteria for 
an initial evaluation in excess of 20 percent as per 38 C.F.R. 
§ 3.315(a).  Specifically, the medical evidence does not reflect 
that the Veteran demonstrates (1) leakage requiring the wearing 
of absorbent materials that must be changed two to four times per 
day, (2) leakage requiring the use of an appliance or the wearing 
of absorbent materials that must be changed more than four times 
per day, (3) daytime voiding intervals less than one hour or 
awakening to void five or more times per night or (4) urinary 
retention requiring intermittent or continuous catheterization.

In passing, the Board notes that the July 2007 QTC examiner also 
opined that the Veteran's erectile dysfunction was a residual of 
his prostate cancer.  The Veteran was awarded a noncompensable 
evaluation for erectile dysfunction as well as special monthly 
compensation based on loss of a creative organ in a October 2007 
rating decision by the RO.  

Extraschedular Considerations

The Board has also considered an extraschedular evaluation.  The 
determination of whether a claimant is entitled to an 
extraschedular rating under § 3.321(b) is a three-step inquiry.  
See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there 
must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule for 
that disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is required.  
See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 
60 (1993) (a threshold finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate is required for extraschedular 
consideration referral).

The Board notes that the Veteran's representative asserts that 
the schedular criteria are inadequate for evaluating the 
Veteran's service-connected residuals of prostate cancer.  The 
Board disagrees.  As fully detailed above, a higher disability 
rating is available where specific criteria are met.  The Veteran 
does not meet the schedular criteria for a higher disability 
rating.  It does not appear that the Veteran has an "exceptional 
or unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disability that 
are unusual or are different from those contemplated by the 
schedular criteria.  The available schedular evaluations for that 
service-connected disabilities are adequate.  Referral for 
extraschedular consideration is not warranted.  See VAOPGCPREC 6-
96.  


ORDER

Entitlement to an initial 20 percent evaluation for service-
connected residuals of prostate cancer is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


REMAND

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

However, the Veteran has not received notice pursuant to the VCAA 
as it pertains to his claim for TDIU.  If, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.

In addition to the foregoing, the Board is of the opinion that a 
new examination would be probative to ascertain whether the 
Veteran's service connected prostate cancer alone, or together 
with his other service connected disabilities, render him 
unemployable.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with notice of the evidence 
required to substantiate his TDIU claim.  A 
copy of the letter should be sent to the 
Veteran's representative.  

2.  The Veteran should also be afforded an 
examination by an examiner or examiners 
with appropriate expertise to determine the 
current degree of severity of the Veteran's 
service-connected disabilities and their 
impact on his employability.  The claims 
folder must be made available to and 
reviewed by the examiner(s).  

The examiner or examiners should provide an 
opinion or opinions as to whether there is 
a 50 percent or better probability that the 
Veteran's service-connected disabilities 
are sufficient by themselves to preclude 
him from obtaining or maintaining any form 
of substantially gainful employment 
consistent with his education and 
occupational background.  

The rationale for all opinions expressed 
must also be provided.

3.  After undertaking the action set forth 
above and any additional development which 
it deems to be necessary, the RO should 
then adjudicate the Veteran's claim of 
entitlement to TDIU.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided a 
SSOC and given an appropriate opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or Court 
for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


